Citation Nr: 0514685	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Boston, 
Massachusetts, which denied service connection for PTSD.

In January 2005, the veteran presented testimony at a Video 
Conference Hearing  before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The only treatment records currently associated with the 
claims folder are VA outpatient treatment records dated from 
October 2000 to October 2002.  However, in a statement dated 
in September 2003, a counselor at a Vet Center reported that 
the veteran attended individual therapy sessions for PTSD and 
attended a monthly medication group for veterans with PTSD.  
VA has an obligation to seek records of treatment reported by 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Additionally, the veteran testified during his Video 
Conference Hearing that he received treatment at the VA 
outpatient clinic in Boston.  All the veteran's treatment 
records from the VA outpatient clinic in Boston should be 
obtained.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

In a statement from the veteran, received by the RO in 
October 2002, he reported various stressors, which occurred 
during his duty in Vietnam.  He reported that in 
approximately October or November 1966 he was involved in a 
firefight.  Additionally, he stated that some time in 
February, March, or early April 1967 he witnessed a Med Evac 
helicopter crash into a mountain near An Khe, due to foggy 
weather conditions.  After the crash of the helicopter, part 
of the veteran's responsibility included participating in 
body recovery.  He also reported that in April 1967 he 
witnessed two of his friends wounded after an explosion.  

The veteran received a diagnosis of PTSD on VA examination in 
April 2003.  The diagnosis was based on stressors reportedly 
experienced during the veteran's service in Vietnam.  The 
sufficiency of these stressors is presumed.  Cohen v. Brown, 
10 Vet App 128 (1997).  The veteran's claim currently lacks 
credible supporting evidence for these stressors as it does 
not appear that the service department has been contacted to 
confirm the reported stressors.

Accordingly, the case is REMANDED for the following:

1.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment for PTSD from 
the Brockton, Massachusetts Vet Center 
and from the VA outpatient clinic in 
Boston, Massachusetts.

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records  (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with the following description of these 
alleged stressors identified by the 
veteran:  exposure to incoming fire in 
October or November 1966; the crash of a 
Med Evac helicopter in February, March 
or early April 1967; and the witnessing 
of fellow soldiers ("Sargeant Kelly," 
and "Skip") wounded after a booby trap 
exploded in Phu Cat in April 1967.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

3.  If USASCRUR requires further detail, 
that information should be requested from 
the veteran.  If it is not feasible to 
conduct development directed in this 
remand, that fact, and the reasons why 
the development is not feasible should be 
documented.

4.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




